Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 10-12, 19, 21-22, 25-29, 34-35 and 39-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2016/0271843 A1) in view of CN 104401968 B, herein referred to as ‘968. 
Regarding claim 1, Lee et al discloses a method of making a 3D graphene material comprising:(a) mixing a metal powder and a carbon source to form a metal and carbon source mixture [0006-0007, 0009], wherein (i) the carbon source is not graphene, graphene oxide, or a graphene derivative [0007], and (ii) at least some of the metal powder is covered by the carbon source [0010]; (c) converting the carbon source in the metal and carbon source mixture into graphene sheets that cover the metal powder to form a graphene and metal scaffold [0049]; and (d) removing the metal from the graphene and metal scaffold to form the 3D graphene material [0049]. 
Although, Lee does not disclose utilizing a 3D printing process to fuse the metal powder in the metal and carbon source mixture into a specific structure, it is known in the art to use a 3d printing process to fuse the metal powder in the metal and carbon source. Analogous graphene art, 968 discloses the use of a 3d printed graphene structure [abstract] for the benefit of solving waste of the material (pg. 2 paragraph first paragraph under summary of invention). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Lee to include a 3d printer, for the benefit of solving waste of the material, as taught by ‘968. 
Regarding claim 2, ‘968 teaches printing process to fuse the metal powder into the specific structure is performed while performing the step of converting the carbon source into graphene sheets that over the metal powder (s13). 
Regarding claim 3, ‘968 teaches wherein a laser is utilized to convert the carbon source into the graphene sheet that cover the metal powder (abstract). 
Regarding claims 10-11, Lee teaches the metal powder comprises a metal selected from Ni [0009].  
Regarding claim 12, Lee teaches the metal powder has an average particle size in the range between about 100 nm and about 1 cm [0007]. 
Regarding claim 19, ‘968 teaches porosity of greater than 90% (pg. 2 paragraph 9) which overlaps with Applicant’s porosity of at least 98%. 
Regarding claim 21, Lee et al teaches graphene material is a graphene foam [0010]. 
Regarding claims 22, ‘968 teaches a graphene diameter/length is between 1nm – 1 cm (pg. 3 paragraph 34). 
Regarding claim 25, Lee et al teaches graphene material has a surface area of at least 500 m2/g [0010] which encompasses Applicants range of 50-2,500 m2/g. 
Regarding claims 26-28, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). In this instant case, Lee is using the same type of metal and carbon as Applicant and has the same method, and is therefore similar to the applicant’s structure and thus, has similar properties. Therefore, the claimed physical properties implicitly would have been achieved by the process as claimed and rendered obvious (MPEP 2112.01(I,II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Regarding claim 29, Lee et al describes etching away the metal [0010t]. 
Regarding claims 34-35, ‘968 gas environment reads on the process occurs in room temperature and performed in an air/atmosphere and the air is known to contain H2 (S2) and Further, Lee does not specifically disclose the type of environment. One ordinary skill in the art would understand that as occurring in air. 
Regarding claim 36, Lee discloses the step of converting the carbon source into graphene sheets that cover the metal powder further comprises a step of heat treatment [0069].  
Regarding claim 39, Lee teaches the step of mixing the metal powder and the carbon source to form the metal and carbon source mixture comprises mixing the metal powder and the carbon source in water, and then removing the water to form the metal and carbon source mixture [0034,0069]. 
Regarding claim 40, Lee teaches (a) the carbon source is an organic polymer [0007, 0035], and (b) the step of mixing the metal powder and the carbon source to form the metal and carbon source mixture comprises mixing the metal powder and the carbon source in a solvent [0009, 0034], and then removing the solvent to form the metal and carbon source mixture [0034, 0069].
Regarding claim 41, Lee teaches a method of making a 3D graphene material comprising:(a) mixing a metal powder and a carbon source to form a metal and carbon source mixture [0006-0007, 0009], wherein (i) the carbon source is not graphene, graphene oxide, or a graphene derivative [0007], and (ii) at least some of the metal powder is covered by the carbon source [0010]; (c) converting the carbon source in the metal and carbon source mixture into graphene sheets that cover the metal powder to form a graphene and metal scaffold [0049]; and (d) removing the metal from the graphene and metal scaffold to form the 3D graphene material [0049] and (e) incorporating the 3D graphene material into a device [0026].  
Although, Lee does not disclose utilizing a 3D printing process to fuse the metal powder in the metal and carbon source mixture into a specific structure, it is known in the art to use a 3d printing process to fuse the metal powder in the metal and carbon source. Analogous graphene art, 968 discloses the use of a 3d printed graphene structure [abstract] for the benefit of solving waste of the material (pg. 2 paragraph first paragraph under summary of invention). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Lee to include a 3d printer, for the benefit of solving waste of the material, as taught by ‘968. 
Regarding claim 43, Lee teaches a method of making a 3D graphene material comprising:(a) mixing a metal powder and a carbon source to form a metal and carbon source mixture [0006-0007, 0009], wherein (i) the carbon source is not graphene, graphene oxide, or a graphene derivative [0007], and (ii) at least some of the metal powder is covered by the carbon source [0010]; (c) converting the carbon source in the metal and carbon source mixture into graphene sheets that cover the metal powder to form a graphene and metal scaffold [0049]; and (d) removing the metal from the graphene and metal scaffold to form the 3D graphene material [0049] and (e) incorporating the 3D graphene material into an electrode [0026].  
Although, Lee does not disclose utilizing a 3D printing process to fuse the metal powder in the metal and carbon source mixture into a specific structure, it is known in the art to use a 3d printing process to fuse the metal powder in the metal and carbon source. Analogous graphene art, 968 discloses the use of a 3d printed graphene structure [abstract] for the benefit of solving waste of the material (pg. 2 paragraph first paragraph under summary of invention). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Lee to include a 3d printer, for the benefit of solving waste of the material, as taught by ‘968.
 Regarding claims 42 and 44, Lee discloses the device is a battery or fuel cell [0026]. 

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2016/0271843 A1) in view of CN 104401968 B, herein referred to as ‘968, in view of non-patent literature, Mirco laser-milling of graphite: Analysis of process parameters 
Lee and ‘968 is silent to the speed and power of the laser. Same field of endeavor, non patent literature, discloses the laser scanning speed is 500 mm/s (30,000 mm/min) and has a power of 100 W (table 2) which overlaps with Applicant’s claimed range of at least 1000 mm/min and 4W. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a laser scanning speed of 100 mm/min and a laser power of at least 4W in order to reduce manufacturing time and since it is conventionally well known.  

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2016/0271843 A1) in view of CN 104401968 B, herein referred to as ‘968, and further in view of Tour et al (US 2014/0234200 A1). 
Lee et al is silent to the carbon source comprising sucrose. However, analogous graphene art, Tour et al, disclose the use of sucrose as a carbon source [0043]. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated sucrose into the method taught by Lee et al since it is conventionally well known and due to its readily availability. 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2016/0271843 A1) in view of CN 104401968 B, herein referred to as ‘968, and further in view of Muramatsu et al (US 2012/0077020 A1).
Regarding claim 18, Lee discloses the use of carbon nanotubes but does not disclose the details of the nanotubes pertaining to the MX [0035] . Analogous art, Muramatsu, discloses the use of carbon nanotube made from Molybdenum and sulfide [0057]. It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to have included carbon fibers made from Molybdenum and sulfide in order to mass produce graphene efficiently [0057-059]. 

Claims 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2016/0271843 A1) in view of CN 104401968 B, herein referred to as ‘968, and further in view of CN104668554B, herein referred to as ‘554. 
Lee et al is silent to the metal powder and the carbon source are converted into graphene sheets that cover the metal powder without preheating. However, it is conventionally known in the art for graphene to be produced without preheating. Analogous art, ‘554, discloses the metal powder and the carbon source are converted into graphene without preheating for the benefit of preventing the inert particles from undergoing a chemical reaction (pg.2). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the metal powder and carbon source converted into graphene sheets without preheating, as taught by ‘554, into the method taught by Lee et al, for the benefit of preventing the inert particles from undergoing a chemical reaction. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2016/0271843 A1) in view of CN 104401968 B, herein referred to as ‘968, and further in view of Song et al (US 2014/0255776 A1).  
Lee et al is silent to the weight ratio of the metal powder to the carbon source is between about 1:1 and 20:1. Same field of endeavor, Song et al, teaches he carbon material and the metal oxide precursor may be mixed in an appropriate ratio depending on use and purpose.  For example, the carbon material and metal oxide precursor may be mixed in a weight ratio of 1:0.1 to 1:10.  Specifically, the carbon material and metal oxide precursor may be mixed in a weight ratio of 1:0.1 to 1:1, 1:0.5 to 1:1, 1:1 to 1:9, 1:1 to 1:8, 1:1 to 1:7, 1:1 to 1:6, and 1:1 to 1:5.  When the carbon material and metal oxide precursor are mixed within the ratio, an electrode and a device including the electrode may realize excellent electrostatic capacity, cycle-life characteristic, and stability [0071]. This overlaps with Applicant’s claimed range of the metal powder to carbon source is between 1:1 and 20:1. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a weight ratio of the metal powder to the carbon source is between 1:1 and 20:1 for the benefit of excellent electrostatic capacity, cycle-life characteristic, and stability. 
Response to Arguments
Applicant's arguments filed 9/29/2022 have been fully considered but they are not persuasive. Applicant argues that Lee fails to teach two different embodiments. Applicant is reminded  MPEP 2122 states disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  In this case, Lee discloses the use of metals in [0008-0009] to increase the electrical conductive properties while still using the same method listed int eh first embodiment which Applicant refers to as [00006-0007].  
Applicant further argues Lee does not teach the use of a 3d printer. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the rejection is in combination of Lee and ‘968. 968 discloses the use of a 3d printed graphene structure [abstract] for the benefit of solving waste of the material (pg. 2 paragraph first paragraph under summary of invention). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Lee to include a 3d printer, for the benefit of solving waste of the material, as taught by ‘968. 
Applicant further argues Lee fails to teach a graphene and metal scaffold. However paragraph [0049] of Lee states “The graphene foam adopts the interconnected three-dimensional scaffold structure of the nickel foam framework. All of the graphene sheets in the graphene foam are in direct contact with one another.” This reads on graphene and metal scaffold. 
Applicant argues metal foam frame is that is used to deposit a layer of graphene one the metal foam by CVD  in paragraph 0011. However examiner has citied paragraph [0049] and not [0011]. Further [0047] states “Templates that may be used for growing graphene include, but are not limited to, nickel, copper, scandium, titanium, vanadium, manganese, iron, cobalt, ruthenium, platinum, silicon carbide (SiC) and may include also non-metal or non-oxide substrates.”
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to combine Lee and ‘968 since (1) 3d printers are ubiquitous and applied in every industry and (2) ‘968 specifically uses 3d printers to print graphene and uses a similar method as both Applicant and Lee. Applicant argues a 3d printer would fundamentally change the forming layers of graphene around the skelet powder and the removal of the skelet powder. However, ‘968 teaches these very same principles using a 3d printer in (s13, s155, [abstract]). 
In response to applicant's argument that there is no reason or different reasons to combine Lee and ‘968, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant further argues there is no reasonable expectation of results. While Examiner does not concede to the argument, Examiner would like to point out that the combination of Lee and ‘968 is obvious since, as previously disclosed, (1) 3d printers are ubiquitous and applied in every industry and (2) ‘968 specifically uses 3d printers to print graphene and uses a similar method as both Applicant and Lee. 
For claim 2, Applicant argues Lee and ‘968 do not teach the use of utilizing a printing process to fuse the metal powders into the specific structure performed while performing the steps of converting the carbon source into the graphene sheets that cover the metal powder. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant is attacking Lee and ‘968 individually and not looking at the combination of Lee and ‘968 teaching the claim limitation. 
In response to applicant's argument that there is no reason or different reasons to combine Lee and ‘968, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant further argues there is no reasonable expectation of results. While Examiner does not concede to the argument, Examiner would like to point out that the combination of Lee and ‘968 is obvious since, as previously disclosed, (1) 3d printers are ubiquitous and applied in every industry and (2) ‘968 specifically uses 3d printers to print graphene and uses a similar method as both Applicant and Lee. 
For claim 3, Applicant argues the electron beam does not read on laser. MPEP 2111 states claim limitations are given the broadest reasonable interpretation and  electron beam reads on laser. Further Applicant argues the electron beam is not being using during the growth of the graphene. However, the claim limitation does not state that. As written, the claim limitation states “wherein a laser is utilized to convert the carbon source into the graphene sheets that cover the metal powder.” This is a broad statement and is taught by ‘968 “a layer of metal powder is uniformly laid on a stainless steel substrate by a powder laying mechanism; S3, the powder layer is preheated to reach the sintering degree; S4, an electron beam scans the powder layer to fuse loosely-connected particles so as to generate a layered cross-section of a forming part; S5, a workbench descends the height of a layer, and a new layer of powder is laid; S6, the steps (2), (3), (4) and (5) are repeated successively so as to form lumpy foam metal; S7, the same kind of metal particles are used for shot blasting so as to remove residual powder adhered to the forming part; S8, graphene grows on the prepared foam metal” [abstract]. One ordinary skill in the art would understand the graphene is growing as the laser (electron beam) is fusing each layer. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant is attacking Lee and ‘968 individually and not looking at the combination of Lee and ‘968 teaching the claim limitation. 
In response to applicant's argument that there is no reason or different reasons to combine Lee and ‘968, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant further argues there is no reasonable expectation of results. While Examiner does not concede to the argument, Examiner would like to point out that the combination of Lee and ‘968 is obvious since, as previously disclosed, (1) 3d printers are ubiquitous and applied in every industry and (2) ‘968 specifically uses 3d printers to print graphene and uses a similar method as both Applicant and Lee. 
As for Applicant arguments in regards to claims 10-12, Applicant is reminded  MPEP 2122 states disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  In this case, Lee discloses the use of metals in [0008-0009] to increase the electrical conductive properties while still using the same method listed int eh first embodiment which Applicant refers to as [00006-0007].  As for Applicant’s argument regarding the size of the metal powder, the metal powder is included in the skelet powder. 
For claim 19, Applicant argues Fushan fails to teach a porosity greater than 98%. However, the 3d graphene material is made of metal and graphene (claim 1) and therefore would have a porosity greater than 90% as stated by the background of Fushan “Foamed metal refers to that porosity reaches more than 90%, has the porous metal of some strength and rigidity. Porous foam metal material is actually the matrix material of metal and gas, has that proportion is little, specific surface is large, energy absorption is good, resistance flame, heat and flame, anti-thermal shock, air-sensitive, can regenerate, the advantage such as processibility is good. Porous foam metal material can be divided into through hole body foamed metal and closed pore body foamed metal. Through hole body foamed metal has high, sound absorption properties good, perviousness is excellent, electromagnetic wave absorbability the is good advantage of heat exchange heat-sinking capability; And closed pore body foamed metal has the advantages such as thermal conductivity is low. Therefore, as a kind of new function material, porous foam metal, in electronics, communication, chemical industry, metallurgy, machinery, building, transportation, even has purposes widely in aeronautical and space technology” (pg. 2 paragraph 9). The 3d product produced by the combination of Lee and ‘968 is a graphene foamed metal. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant is attacking Lee and ‘968 individually and not looking at the combination of Lee and ‘968 teaching the claim limitation. 
In response to applicant's argument that there is no reason or different reasons to combine Lee and ‘968, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
As for claim 25, Applicant again argues Examiner is mixing embodiments. Applicant is reminded  MPEP 2122 states disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  
Applicant argues [0010 and 0011] are different embodiments. However, paragraph 0011 is a continuation of paragraph 0010. Examiner is confused why Applicant thinks it is two different embodiments. Further, even if it, the combination teaches Applicant’s claim limitation. 
Regarding claim 28, Applicant is arguing Examiner’s use of inherency is wrong. However, Examiner would like to point out it is Applicant’s responsibility to prove the claimed physical property would not be achieved. (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions. In this case, Applicant has failed to prove the final product of the combination of Lee and ‘968 is different than Applicant’s. 
With respect to claim 29, Applicant again Examiner is mixing embodiments. Applicant is reminded  MPEP 2122 states disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  
As for claims 34 and 35, air contains argon. Further, Lee does not specifically disclose the type of environment. One ordinary skill in the art would understand that as occurring in air. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant is attacking Lee and ‘968 individually and not looking at the combination of Lee and ‘968 teaching the claim limitation. 
As for claim 36, the claim limitation is broad and states the step of converting the carbon source into graphene sheets that cover the metal powder further comprises a step of heat treatment. Paragraph [0069] states The mixture is then heated and pressure is applied to the whole volume and in a uniform direction to allow formation of the graphene sheets around the skelet powder and Si— particles. The skelet powders are removed by dissolving the skelet powder with KOH or NaOH solution to obtain the 3-D Si/graphene crystalline foam.” This reads on Applicant’s claim limitation. The whole process is converting the carbon source into graphene sheets while being heated.  Therefore, the combination of Lee and ‘968 teach claim 36.
As for claim 39, Applicant’s claim limitation wherein the step of mixing the metal powder and the carbon source to form the metal and carbon source mixture comprises mixing the metal powder and the carbon source in water, and then removing the water to form the metal and carbon source mixture,  Applicant’s claim limitation does not exclude a chemical bath to remove the skelet powder and therefore reads on the claim limitation. 
 As for claim 40, Applicant argues that Lee fails to teach mixing in a solvent and the solvent listed in paragraph [0034] does not count. Applicant is once again reminded MPEP 2111 states claim limitations are given the broadest reasonable interpretation and paragraph [0034] states “For example, a ceramic skelet powder can be dissolved using a KOH or NaOH solution, while a mineral skelet powder can be dissolved using water.” One ordinary skill in the art would understand KOH, NaOH and water to be solvents. 
As for claims 41-44, Applicant is reminded  MPEP 2122 states disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  In this case, Lee discloses the use of metals in [0008-0009] to increase the electrical conductive properties while still using the same method listed int eh first embodiment which Applicant refers to as [00006-0007].  
Applicant further argues Lee does not teach the use of a 3d printer. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the rejection is in combination of Lee and ‘968. 968 discloses the use of a 3d printed graphene structure [abstract] for the benefit of solving waste of the material (pg. 2 paragraph first paragraph under summary of invention). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Lee to include a 3d printer, for the benefit of solving waste of the material, as taught by ‘968. 
As for claims 6-7, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is the combination of Lee, ‘968 and Monteiro that teach the claim limitation. Lee teaches the method, ‘968 teaches the 3d printer and Monteiro further teaches the speed and power of the laser. KSR states "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007).
As for claims 15-16, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In this case, it is the combination of Lee, ‘968 and Tour that reads on the claim limitation. Further one ordinary skill in the art would look to conventional art to determine different carbon sources.
As for claim 18, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In this case, it is the combination of Lee, ‘968 and Muramatsu that reads on the claim limitation. Further one ordinary skill in the art would look to conventional art to determine the details pertaining to the nanotubes. 
As for claim 17, Applicant argues the combination of Lee, ‘968 and Song fails to disclose claim 17. However,  in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In this case, it is the combination of Lee, ‘968 and Song that reads on the claim limitation. Further one ordinary skill in the art would look to conventional art to determine the weight ratio. KSR states  "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARAH TAUFIQ/Examiner, Art Unit 1754                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743